Wheeler, J.
The ground on which the judgment of the court dismissing the case is sought to be maintained is that the note described in the petition, being payable to Perry, one of the defendants, the action can be maintained only in his name; that the heirs, in whom is the equitable interest, cannot maintain tire action in their own name.
We have repeatedly decided that the action may be maintained in the name of the party in whom is vested either the legal title or the equitable ownership. The plaintiffs here do not assert a legal title to the note, nor do they rely upon the note as their sole cause of action; but they set out specially the facts bjr which they are constituted the beneficiaries in the note, and which render the defendants answerable to them for its contents. It is sufficient cause for not having brought suit upon the note in the name of the party in whom is the legal title that the plaintiffs seek to hold him responsible in this action, as they may well do, for not having collected and paid over to them its contents. Tlie suit appears to have been well brought in the name» of the present plaintiffs; and the petition contains averments sufficient to charge the defendants, and put them on their defense as co-defendants to the action.
We are of opinion that the judgment be reversed and the cause remanded for further proceedings.
Judgment reversed.